DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 6 and 12, the term “may be” is confusing since it is unclear as to what this term implies.
In claim 10, the phrase “the other of the“ lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3, 6-8,10,12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parr et al. (US 3204606) in view of Critchlow (US 1292437) and Gessert (US 5924577).
For claims 1 and 12, Parr et al. teach a portable animal trap system comprising:
a modular corral adapted to be transported to and assembled at a trapping site for capturing and restraining animals, the corral comprising a plurality of generally rectangular fence panels (13,15,16) that form a corral 
at least one gate (24,22,25,23) adapted to be coupled between selected adjacent fence panels that establishes a corral entryway, the gate supporting a trap door (31,33,34) disposed over an entryway threshold that, when open, allows animal access into said corral, and which, when closed, prevents animal escape from said corral;
a trigger for releasing the trap door to enclose the corral and capture animals confined therewithin (see lines 55-75 of col. 3 and 1-10 of col. 4).
Parr et al. lack: 1) the gate comprising a pair of spaced-apart sides between which the trap door is slidably captivated; and 2) a mobile trailer with at least one wheeled axle and a tongue adapted to be coupled to a tow vehicle for towing the trailer for transporting the corral, the trailer comprising a ceiling comprising a first surface comprising a first plurality of elongated, spaced apart and parallel channels, a floor comprising a second surface comprising a second plurality of elongated, spaced apart and parallel channels, and wherein the first surface channels are spaced apart from and aligned with said second surface channels, and whereby fence 
Regarding 1), Critchlow teaches that it is old and well known in the art to provide a gate comprising a pair of spaced-apart sides (25) between which the trap door (A) is slidably captivated (see Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal enclosure of Parr et al. so as to include a gate comprising a pair of spaced-apart sides between which the trap door is slidably captivated, in a similar manner as taught in Critchlow, so as to prevent the animal therein from leaving the enclosure.
Regarding 2), Gessert teaches that it is old and well known in the art to provide a mobile trailer (64) with at least one wheeled axle and a tongue (10) adapted to be coupled to a tow vehicle for towing the trailer for transporting the corral (it is noted that the recitation such as “adapted for” has not been found to be patentably limiting because it does not further limit to any patentable sense since the recitation is not positive limitation but only require the ability to so perform), the trailer comprising a ceiling comprising a first surface comprising a first plurality of elongated, spaced apart and parallel channels (12’), a floor comprising a second surface 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal enclosure of Parr et al. so as to include a mobile trailer, in a similar manner as taught in Gessert, so as to store and support planar structures therein.
For claims 2, 7 and 14, Parr et al. as modified by Critchlow and Gessert (emphasis on Parr et al.) further teach wherein said fence panels (13,15,16) comprise a rigid top rail (27), a parallel, spaced apart bottom rail (13), and an intermediate horizontal rail (28) disposed between said top and bottom rails, with said anti-climbing voids (gap area between members (27,28)) formed between said top and intermediate rails.
For claims 3, 8 and 14, Parr et al. as modified by Critchlow and Gessert (emphasis on Parr et al.) further teach wherein the gate is generally rectangular, and the gate comprises at least one anti-climbing void (gap area between members (24,28) in Figure 2 above gate (31)).

For claim 10, Parr et al. as modified by Critchlow and Gessert (emphasis on Critchlow) further teach slide tubes (30) disposed on one of said gate (A) or said trap door, and slide rings (40) captivated on the other of the said gate or said trap door, thereby slidably mounting the trap door.
Claims 4, 5, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Pinkston (US 2011/0167709).
For claims 4, 5, 9 and 13, as described above, the references as applied to claim 1 above disclose most of the claimed invention except for mentioning wherein said trigger comprises a remotely actuable controller responsive to cell phone instructions for releasing the trap door to close said corral.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal enclosure of the references as applied to claim 1 above so as to include a trigger comprises a remotely actuable controller responsive to cell phone instructions, in a similar manner as taught in Pinkston, so as to remotely control the releasing and closing of the trap door.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Hall (US 3921585).
For claim 11, as described above, the references as applied to claim 1 above disclose most of the claimed invention except for mentioning a plurality of stakes that can be driven into the ground during corral erection to secure the corral to the ground, and wherein each fence panel comprises a stake tab through which a stake may be driven to secure said fence panels.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the corral of the references as applied to claim 1 above so as to include the use of stakes and stake tabs, in a similar manner as taught in Hall, so that the deployed corral can be securely attached into the ground. 
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644